DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 02/09/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69-71, 73, 75 and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 7,388,284).

wherein the cover member includes a protrusion 610 (fig. 6, col. 4 ln. 45-50), and the base member includes a mating receptacle (recess 540; see col. 4 ln. 32-56), the mating receptacle extending only partially through the base member (explicit on fig. 6); “wherein the vias are configured to electrically couple the electronic component with another electronic component external to the enclosure” (see remarks below noting that the quoted limitation is merely an intended use or functional limitation that basically mentions what the vias are capable of doing, and the vias of Zhang are capable of doing the same).

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the vias are configured to electrically couple the electronic component with another electronic component external to the enclosure” does not distinguish the present invention over the prior art of Zhang who teaches the structure as claimed.

b.	Re claim 70, the base member and the cover member interface to form a hermetic seal (see figs. 5-6 where surfaces 608&612 of the cover member 601 and the lateral and bottom surfaces of protrusion 610 are tightly bonded to layers 502 and 506 and parts of the body portion of substrate 602, resulting in a hermetic seal of the space accommodating the unlabeled die; additionally, the solder mentioned in col. 4 ln. 46-51 would contribute also to the hermetic seal).

c.	Re claim 71, the base member and the cover member are mechanically coupled to one another (see figs. 5-6, col. 4 ln. 45-56).

d.	Re claim 73, the base member has a flat configuration and the cover member has a recess (cavity in which the unlabeled die is disposed) to receive the electronic component (see fig. 6).

e.	Re claim 75, the vias are solid (explicit on fig. 6).

.

Claim(s) 80-82, 84-90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertol (US 6,008,536, previously used).

a.	Re claim 80, Mertol discloses an electronic device package, comprising: an electronic component 12 (fig. 1 and related text; see remaining of disclosure for more details); a base member 14 supporting the electronic component; and a cover member 16 disposed on the base member such that the cover member and the base member enclose the electronic component, wherein the cover member includes a protrusion 19a, 

b.	Re claim 81, the base member and the cover member interface (through adhesive 40) to form a hermetic seal.



d.	Re claim 84, the base member has a flat configuration and the cover member has a recess 18 (col. 6 ln. 5-9) to receive the electronic component.

e.	Re claim 85, the protrusion comprises a wall (wall of 19a), a post (that is what 19a is), or a combination thereof.

f.	Re claim 86, the receptacle comprises (i.e. is) a slot, a hole, or a combination thereof.

g.	Re claim 87, the protrusion is formed of a metal material (aluminum, which is the metal of which 16 is formed as per col. 6 ln. 9-11), a ceramic material, a polymer material, or a combination thereof.

h.	Re claim 88, the base member includes vias (vias 32 and the vias mentioned in at least col. 6 ln. 50 to col. to col. 7 ln. 23) extending (at least in part) therethrough to electrically couple the electronic component with another electronic component (PCB disclosed in col. 7 ln. 15-20) external to the enclosure.



j.	Re claim 90, the electronic component comprises a flip chip package (i.e. a device flip-chip mounted to the base member), a wire bond chip package, or a combination thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7,388,284).


a.	Re claim 91, Zhang discloses a method for making an electronic device package, comprising: electrically coupling an electronic component (unlabeled die 210 of fig. 6; see figs. 2&6 and col. 1 ln. 42) with vias (unlabeled vertical vias interconnecting top pads 216 connected to solder balls 214 to corresponding bottom pads 230) of a base member (substrate 602 including all its labeled and unlabeled wirings, pads and solder mask; see figs. 5-6 and related text; see also fig. 2 and related text for details on certain unlabeled structures of substrate 602 that are common to substrate 602 and 202; see remaining of disclosure for more details); and disposing a cover member 601 on the base member such that the cover member and the base member form an enclosure for the electronic component (explicit on fig. 6), wherein the cover member includes a protrusion 610, and the base member includes a mating receptacle (recess 540; see col. 4 ln. 32-56), the mating receptacle extending only partially through the base member (explicit on fi. 3); wherein the vias extend through the base member (explicit on fig. 6). But Zhang does not explicitly disclose the vias electrically coupling the electronic component with another electronic component external to the enclosure. However, the bottom pads of substrate 602 are conventionally meant to be electrically coupled to another or other electronic components such as a main board or motherboard for further integration, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a main board or motherboard electrically connected to the bottom pads of the substrate for further integration of the module or package of fig. 6 (see MPEP 2144.I&II). The modification would have resulted in having  


c.	Re claim 93, the method of claim 91, further comprises mechanically coupling the base member and the cover member to one another (see fig. 6 where the cover member and the base member are mechanically coupled).

d.	Re claim 94, mechanically coupling the base member and the cover member to one another comprises soldering (col. 4 ln. 46-51).

Claims 69, 76-77 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0294938) in view of Lo et al. (US 6,282,096, previously cited but not used).

a.	Re claim 69, Chen discloses an  electronic device package, comprising: a base member 20 (fig. 9, [0037]; see remaining of disclosure for more details) having vias 124 ([0037]) extending therethrough; an electronic component 1a ([0047]; see also [0032] and fig. 3 for more details) disposed on the base member and electrically coupled to the ; “wherein the vias are configured to electrically couple the electronic component with another electronic component external to the enclosure” (see intended use or functional limitation remarks above for the quoted limitation). But Chen does not appear to explicitly disclose that the cover member includes a protrusion, and the base member includes a mating receptacle, the mating receptacle extending only partially through the base member.

	However, Lo et al. disclose a device package similar to the one of Chen wherein a cover member 6 includes a protrusion 63 (see figs. 3-5 and related text), and a base member 7 includes a mating receptacle 72, the mating receptacle extending only partially through the base member, and this in order to obtain a device package immune against application unreliability resulting from thermal stress among other advantages (see at least col. 1 ln. 54 to col. 2 ln. 25).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the cover member including a protrusion, and the base member includes a mating receptacle, the mating receptacle extending only partially through the base member, and this in order to achieve the benefits taught by Lo et al.

b.	Re claim 76, the vias are hollow (see voids within vias 124 on fig. 9).

c.	Re claim 77, the vias are formed of a metal material (this is implicit since the vias 124 are disclosed in [0037] to be plated, i.e. formed by a plating process, and plated via are conventionally made of metal; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the via with plated copper as conventionally known in the art to benefit from copper high electrical conductivity; see MPEP 2144.I&II).

d.	Re claim 79, the electronic component comprises a flip chip package (package 1a is a flip-chip package), a wire bond chip package, or a combination thereof.

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7,388,284) in view of Too et al. (US 2009/0057884).

Zhang et al. disclose all the limitations of claim 69 as stated above except explicitly for the electronic device package of claim 69, further comprising an electrically conductive layer disposed on each of the base member and cover member that forms an electromagnetic interference shield.

	However, Too et al. disclose a device package comprising a lid (120 on fig. 2 or 340 on fig. 6; see [0026], [0032]) including a copper core (250 on fig. 2 or 450 on fig. 6) coated with a nickel layer (260 on fig. 2, 460 on fig. 6), noting that [0032] mentioned those metals as well-known for forming lids.
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because either they do not apply to the new ground of rejection based on the new art of Zhang ‘284 and Chen ‘938 either alone or in view Too et al. 884 or Lo et al. ‘096 wherever applied, or they do not apply to the re-interpretation of previously used art in view of Applicants’ amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899